451 U.S. 400 (1981)
STAATS, COMPTROLLER GENERAL OF THE UNITED STATES, ET AL.
v.
BRISTOL LABORATORIES DIVISION OF BRISTOL-MYERS CO.
No. 80-264.
Supreme Court of United States.
Argued March 24, 1981.
Decided April 29, 1981.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
Mark I. Levy argued the cause for petitioners. With him on the briefs were Solicitor General McCree, Acting Assistant Attorney General Martin, Deputy Solicitor General Geller, Michael Kimmel, Robert Kaplan, and Milton J. Socolar.
Gilbert H. Weil argued the cause for respondent. With him on the brief was Robert L. Sherman.[*]
PER CURIAM.
The judgment is affirmed by an equally divided Court.
JUSTICE STEWART took no part in the consideration or decision of this case.
NOTES
[*]  Philip Lacovara, Ronald A. Stern, Stanley L. Temko, Charles Lister, and Clare Dalton filed a brief for Merck & Co., Inc., et al. as amici curiae urging affirmance.